In a foreclosure action in which defenses and “ causes of action by way of counterclaims ” are set up, the defendants have been required to furnish a bill of particulars. Order modified by striking out paragraphs “ 3a ” and “ e,” and as so modified the order is affirmed, with ten dollars costs and disbursements to respondent. The defendants are granted ten days after the entry of the order in which to file their bill of particulars. No opinion. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.